Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 09/14/21, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Status
3.	Claims 1-2, 5-7, 9-10 are pending in the application. Claims 3-4 and 8 are cancelled.
Allowable Subject Matter
4.	Claims 1-2, 5-7, 9-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a metal film covering the entirety of an outer surface of the metal pin, wherein a thickness of the metal film is less than 10% of a thickness of the metal pin; wherein in any one of the conductive probes, the curved surface includes a first curved portion connected to the testing pin and a second curved portion connected to the second long lateral edge, the first curved portion of the curved surface is curved in a direction opposite to a direction in which the second curved portion of the curved surface is curved, and the testing tip has a puncturing length that is measured from a junction of the first curved portion and the second curved portion by a distance within a range of 3-15 um” in combination with other limitations of the claim.
7.	Claims 2, 5-7 and 9 are also allowed as they further limit claim 1.
wherein the curved surface includes a first curved portion connected to the testing tip and a second curved portion connected to the second long lateral edge, the first curved portion of the curved surface is curved in a direction opposite to a direction in which the second curved portion of the curved surface is curved, and the testing tip has a puncturing length that is measured from a junction of the first curved portion and the second curved portion by a distance within a range of 3-15 um” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868